DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-23, 26-31, 33-39 and 47-48 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ian Schutter on 11/3/21.

The application has been amended as follows: 
Cancel claims 40 – 46

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious a nasal mask system with the combination of features as disclosed in claim 21. Specifically the prior art does not disclose a nasal mask having a plenum chamber with a side wall region extending between a seal forming structure and an attachment region, wherein the seal forming structure and the plenum 
Applicant’s arguments filed 8/25/21 pages 7-8 regarding the rejection over Blochlinger are persuasive. 
Therefore, as none of the prior art teaches all of the structural or functional limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785